Citation Nr: 1232081	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for low back strain.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from October 1980 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.  


REMAND

Unfortunately, a remand is required in this appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

In the September 2009 rating decision on appeal, the RO granted service connection for low back strain and awarded a noncompensable disability rating.  The decision was based on the results of a January 2009 VA spine examination in which the examiner discussed the Veteran's in-service back injury in the 1980s and a post-service on-the-job injury about 2004 that led to two back surgeries in June 2005 and January 2009.  The VA examiner, a physician's assistant, noted that the Veteran said that he had not sought any medical care for his back until the mid-1990s when he started care predominately through VA.  It was also noted that the Veteran's back continued to be mildly to moderately bothersome, intermittent in nature, until his 2004 work injury.  The Veteran felt he was approximately 80 percent of a healthy back prior to the 2004 work injury and that after the surgeries in 2005 and 2009, he was 50 and 40 percent of a healthy back, respectively.

The VA examiner concluded that "I have given percentages of what the patient was feeling pain, stiffness-wise, being 100 percent prior to entering service, being approximately 80 percent after leaving the service, maintaining 80 percent of a normal back until 2004, at which time his worker's comp injury worsened his back to 50 percent after June of '05 and then now 2 weeks after his January of '09 surgery approximately 40 percent."  

This rather confusing estimate of the baseline for the Veteran's service-connected low back strain does not support the RO's ultimate conclusion that any current manifestations of lumbar spine disability are now due to the workman's compensation injury and that the Veteran is only entitled to a noncompensable disability rating for his low back strain.  Moreover, it is not based on medical evidence of back treatment both before and after the 2004 intercurrent injury, but on the Veteran's subjective estimates of his back symptoms.  The Board also notes that the January 2009 VA examiner prepared his report and conclusion before private and VA medical records related to the back were associated with the claims file during the months following the examination.  

Under VA regulations, with chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Here, the report of the January 2009 VA examination and the facts of the 2004 on-the-job injury followed by two back surgeries suggest an intercurrent cause for his some of his current back impairment.  

The Veteran was provided a second VA spine examination in January 2010.  However, he failed to disclose to the VA examiner that he had an intercurrent back injury and the VA examiner did not have access to the claims file.  On examination, it was noted that forward flexion of the thoracolumbar spine was to 15 degrees with pain, which normally would entitle a claimant to a 40 percent disability rating under terms of the general rating formula and Diagnostic Code 5237 for rating lumbosacral strain.  See 38 C.F.R. § 4.71a, schedule of ratings for the musculoskeletal system.  Subsequent to this examination, the RO continued the Veteran's initial noncompensable disability rating.  

The Board also notes that the latest VA spine examination in January 2010 is now nearly three years old.  

When it denied the Veteran's claim for a higher rating, the RO clearly relied on two inadequate VA examinations.  The January 2009 examiner failed to provide a probative rationale in his discussion of the appropriate baseline assignable for the Veteran's service-connected low back strain.  As noted above, the January 2009 VA examiner's conclusion that the Veteran had an 80 percent normal back from service to the time of the work injury in 2004 was not based on medical records before and after the Veteran's 2004 on-the-job injury.  Instead, the January 2009 VA examiner appears to have established his baseline estimate solely on the Veteran's subjective evaluation.  In addition, the January 2010 VA examiner did not have access to the claims file and was unaware of the intercurrent post-service work-related back injury in 2004.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that if the findings of an examination report do not contain sufficient detail, the rating board should return the report as inadequate).  See also 38 C.F.R. § 4.2 (same).  

Therefore, on remand the RO/AMC shall schedule the Veteran for a VA spine examination and instruct the examiner to: establish a baseline for the service-connected low back strain; identify any impairment of the lower back that is due solely to the workman's compensation injury; and evaluate the current severity of the service-connected low back strain.  

In order to establish the baseline for this service-connected injury and aid the examiner, the RO/AMC must attempt to obtain the medical records referred to in the January 2009 VA examination and not found in the claims file.  On remand, workman's compensation records need to be obtained.  In addition, the RO/AMC also should obtain VA and private medical records related to treatment of the Veteran's back from the mid-1990s to the time of his work-related back injury in 2004, as well as subsequent medical records related to his two surgeries in 2005 and 2009 and any post-operative care.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate action to obtain from New York State workman's compensation authorities a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran (and his representative) of the records that were not obtained, explain the efforts taken to obtain them, and allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his low back disorder, including work-related back injuries, and whose records are not found within the claims file.  

After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular VA and private medical records related to treatment of the Veteran's back from the mid-1990s to the time of his work-related back injury in 2004, as well as subsequent medical records related to his two surgeries in 2005 and 2009 and any post-operative care.  

All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  After receipt of the requested information, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current severity of the impairment caused solely by the service-connected low back strain, as opposed to disability caused by the 2004 work injury.  The claims file shall be made available to and reviewed by the examiner who should note such review in his or her examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

Following a review of the claims file and examination of the Veteran, the examiner should address the following:

(a)  Identify all impairment of the back (orthopedic and neurologic).  Thereafter, identify the severity of such impairment.

(b)  For each impairment of the back found, state whether it is due to the service-connected low back strain or to the 2004 work injury.

(c)  The examiner should specifically state whether the Veteran has Intervetebral disc syndrome or neurological impairment due to the service-connected low back strain and/or whether he has such due to the 2004 work injury.  If he has such due to the service-connected low back strain, the examiner should identify the manifestations and severity of such neurological disability, including the number of weeks of any incapacitating episodes of IVDS.  (An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).

(d)  Conduct range of motion studies.  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.  If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.  The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the lumbar spine is subject to prolonged, repetitive motion or use over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors. 

If limitation of motion of the back is found, the examiner should state whether such limitation is due to the service-connected low back strain or if it is due to the 2004 work injury.  If part of the limitation of motion is due to the service-connected low back strain, the examiner should identify the limitation due to the service-connected low back strain.

(e)  The examiner should state whether the 2004 work injury superimposed the impairment caused by the service-connected low back strain, meaning did the work injury nullify or void out any impairment caused by the service-connected low back strain.

(f)  If the response to (e) above is negative, the examiner should identify the impairment caused by the low back strain prior to 2004, and the impairment caused by the 2004 work injury and its residuals.  This should be done for the purpose of VA determining what aspect of the Veteran's current disability is related to the service-connected low back strain.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  Thereafter, the issue on appeal shall be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


